Citation Nr: 0533346	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from February 1958 to November 
1958.  He also had 29 days of prior active service in the 
National Guard from September 1957 to October 1957.  

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which found that no new and material evidence had 
been submitted to reopen a previously denied claim for 
entitlement to service connection for schizophrenia.

This case was previously before the Board in July 2004, when 
it reopened the claim and remanded the issue for further 
development.  Such development has been accomplished and the 
case is now returned to the Board for further consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The preponderance of the evidence reflects that the 
veteran's schizophrenia is not shown to be related to service 
or an incident of service origin, nor is it shown to have 
become manifest to a compensable degree within one year of 
his discharge from active service 1958.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in September 2001, the April 2002 rating 
decision, and the August 2003 statement of the case (SOC).  
In addition, the RO sent the veteran another duty to assist 
letter issued in July 2004, and this along with the September 
2001 letter and the August 2003 SOC also provided the veteran 
with specific information concerning the VCAA and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as psychosis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for schizophrenia.

The medical evidence shows that the veteran's February 1958 
entrance examination revealed normal psychiatric findings.  
The accompanying report of medical history revealed no 
complaints of a psychiatric nature.  Service medical records 
are silent for any psychiatric complaints.  His November 1958 
separation examination revealed normal psychiatric findings.  
The accompanying report of medical history revealed no 
complaints of a psychiatric nature.  

Service personnel records reflect that the veteran served as 
a munitions specialist between June 1958 and November 1958.  
He was discharged under honorable conditions in November 
1958.  There is no record of what, if any, disciplinary 
problems were exhibited by the veteran during service.  

There is no evidence of treatment for any psychiatric 
disorder within one year of the veteran's November 1958 
discharge.  

The earliest hospital treatment for schizophrenia was in May 
1969 at the Sepulveda VA medical center (VAMC).  The veteran 
was hospitalized for a period of time in May 1969 for what 
was then characterized as a schizophrenic reaction, paranoid 
type.  He was admitted in May 1969 following an incident with 
his wife, in which he began having paranoid thoughts about 
her, which escalated into violence towards her.  He also had 
paranoid thoughts about other people following him and the 
Mafia being after him.  He was discharged prematurely against 
medical advice, as he was believed to still be unstable and 
potentially violent.  In March 1970 he was hospitalized for a 
skull fracture following a recent car accident and was placed 
on 72 hour hold, for what was felt to be an acute 
exacerbation of paranoid schizophrenia.  He was noted to have 
a history of previous neuropsychiatric hospitalizations at 
the VA in Little Rock and Sepuldaveda with episodic 
delusional, disturbed, agitated, belligerent and assaultive 
behavior.  He also had a history of excessive alcoholism in 
the past and had been apparently drinking prior to the 
accident.  He was admitted at the VA again for symptoms of 
schizophrenia, paranoid type in November 1973 after being 
released from jail.  

Private hospital records reflect that the veteran was 
admitted in late November 1973 for complaints of "inability 
to function on a job."  He gave a history of having been 
released from the service in November 1958 with an honorable 
discharge, with the reason for the discharge said to be due 
to his father's illness with pneumonia and he was needed to 
assist with the family household.  He gave a history of 
having been unable to hold down a job for any length of time 
since he was discharged from the service.  He felt that one 
of the reasons for his employment problems was that he did 
not trust people and he described often feeling like people 
were talking about him.  He expressed concern over the fact 
that although he had been out of the service for 15 years, he 
had never drawn anything in the way of a disability check and 
felt he was entitled to such.  He then started talking about 
delusions he was having of being an FBI agent investigating a 
drug ring.  His past medical history was significant for 
having several previous hospitalizations for emotional 
illness dating back to March 1969.  Following examination and 
treatment, he was diagnosed with schizophrenia, paranoid 
type.  The treating doctor also expressed a suspicion that 
the veteran may also suffer from drug addiction and alcohol 
abuse, but could not point to anything definite at present 
time.  

In August 1974 he was treated for urticaria, and a history of 
treatment for paranoid schizophrenia dating back to 1969 was 
given.  A January 1976 VA treatment record noted a long 
history of psychiatric trouble and he was assessed with 
"chronic psychosis."  

A January 1976 private psychiatric record again gave a 
history of treatment for mental illness since 1969.  This 
report also gave a history of the veteran having been in the 
military and having received an honorable discharge as 
mentally unstable.  However this record did not give a date 
of psychiatric treatment prior to 1969.  He continued to be 
diagnosed with schizophrenia.  He continued with private 
treatment through December 1976 for schizophrenia, with none 
of the records showing any prior history of psychiatric 
hospitalizations before 1969.  He was again seen by private 
outpatient psychiatric treatment between May 1981 and 
December 1981 for complaints about his wife's infidelity and 
was diagnosed with schizophrenia, paranoid type, in 
remission.  

VA treatment records from December 1998, January 1999, April 
2000, and May 2000 reflect an ongoing diagnosis of 
schizophrenia.  In December 1998, the veteran was noted to 
have been diagnosed with schizophrenia 13 years ago and was 
assessed with paranoid schizophrenia.  VA treatment records 
from October 1999 reflect a history of "nervous breakdown" 
in 1971 with a diagnosis of schizophrenia made the same year 
and a history having heard no voices for 45 years.  

In January 2001 the veteran was seen as a walk in with 
complaints of being fearful of people since going on a ride 
with a friend who was using drugs.  He declined 
hospitalization.  In March 2001 he was said to be doing 
better and no thought disorder was found.  Records between 
May 2001 and November 2001 revealed him to be doing well on 
his medications, with no evidence of a thought disorder.  A 
July 2002 psychiatry followup likewise revealed the veteran 
to deny any psychotic symptoms while taking his medication.  

VA records from 2003 continued to reflect the veteran to be 
doing well with no evidence of a thought disorder or anxiety 
as noted in a January 2003 follow up.  Records from May 2003 
noted a long history of schizophrenia, with no complaints of 
stress, anxiety, hallucinations or delusions.  In August 2003 
the veteran was seen for complaints of irritability and 
problems at home.  However there was still no evidence of a 
thought disorder.  

The veteran submitted a statement from his mother dated in 
2003 which indicates that the veteran had no problems before 
service, but when he came back from service, he, "walked the 
floor and cried and talked."

In May 2003 the veteran testified as to the onset of his 
schizophrenia.  He testified that he served in the military 
as a munitions specialist apprentice on an Air Force base 
that had access to nuclear weapons.  He indicated that his 
duty included handling nuclear weapons.  He testified that in 
order to perform his military duty, he was subject to 
examinations that included mental fitness.  He testified that 
he was disqualified from his duty of handling nuclear weapons 
after an incident in which he tried to repair a hydraulic 
jack that was out of fluid by urinating into it.  He 
testified that after this incident he was sent to a 
psychiatrist and was discharged from duty following the 
evaluation.  He indicated that he received an administrative 
discharge from the service based on his mishandling of 
equipment and was advised to go seek help at a VA hospital.  
He testified that he did not receive treatment at the VA 
shortly after service because he did not trust anybody and 
feared being locked up.  He testified that after his 
discharge he would walk the floor and cry a lot and thought 
he heard voices.  

Treatment records from September 2004 show that the veteran 
continued to be doing well with no evidence of an overt 
disorder, with good mood and appropriate affect.  In October 
2004 the veteran was admitted to the VA hospital for 
complaints of mental status changes with persistent homicidal 
thoughts following a family disturbance and being assaulted 
by his stepson.  His family history was significant for his 
father having been psychotic and violent.  He was assessed 
with paranoid schizophrenia.  An October 2004 VA social work 
evaluation in conjunction with this admission revealed that 
the veteran gave a history of having been hospitalized in 
1971 for a nervous breakdown during his first marriage.  
Psychiatric records from November and December 2004 reflect 
an ongoing diagnosis of schizophrenia.  A November 2004 
record revealed the veteran to give a history of having 
gotten paranoid and having auditory hallucinations while in 
the service.  He was noted to have worked on building atomic 
bombs and his religious beliefs made him feel guilty for 
doing this.  He indicated that doing this type of work scared 
him.  

The report of a July 2005 VA examination reflects that the 
examiner reviewed the claims file and interviewed the veteran 
prior to rendering an opinion as to the nature and etiology 
of his disorder.  The examiner noted that the claims file 
revealed that the veteran worked with nuclear weapons at the 
Air Force base he was stationed at, and was initially 
accepted into the program based on a human reliability 
profile.  He later lost that profile after he secretly 
attempted to modify a hydraulic jack by urinating into it.  
He was noted to have had several hospitalizations for a 
mental illness diagnosed as schizophrenia, beginning in 1969.  
His most recent hospitalization was noted to be in October 
2004 and he was noted to have been discharged with a 
diagnosis of paranoid schizophrenia.  He continued to have 
this diagnosis.  The examiner recited the records from the 
October 2004 hospitalization in great detail, as well as 
other records from 2004, including the November 2004 records 
which documented his history of first experiencing 
hallucinations and paranoid thoughts while working on atomic 
weapons in the service.  The examiner also reported in great 
detail the medical records prior to 2004.  

During the interview with the veteran gave a history of 
having heard voices right after his discharge from the 
service.  He also indicated that he heard the voices during 
active duty and that they were insulting and mocking him.  He 
indicated that he walked the floor, cried and was depressed.  
He stated that he did not understand why he was removed from 
the service prior to fulfilling his childhood dream of 
flying.  He indicated that after he left the service and 
moved back home, he would be walking around and talking after 
everyone else was asleep.  

He stated that while he was preparing to leave the service, 
another service member advised him to go to the VA for 
treatment after he got home, but that he refused to do so 
because he did not trust anyone.  He indicated that this 
trust for others caused him to quit numerous jobs.  He 
claimed that the reason he was forced out of service was that 
the military psychiatrist did not think he should be in a war 
zone with other men.  He discussed the incident with the 
hydraulic jack and explained that he thought that if the 
enemy was closing in, they would need to quickly jack open 
the doors to where the bombs were stored.  He also discussed 
his "nervous breakdown" in 1971 and indicated that in 1974 
he lost it all, including his memory.  He denied having any 
childhood trauma or any mental problems prior to service.  
Regarding his duties of handling nuclear weapons, he stated 
that he felt very anxious and stressed doing such work and 
noted that it was in conflict with his religious beliefs to 
kill.  He indicated that he requested a change in duty but 
was denied due to his position being in a "frozen field."  
He also suggested that higher ranking personnel were abusive 
and insulting towards him.

Regarding his situation after service, he gave a history of 
having heard voices a few months after service and indicated 
that at present he still sometimes heard his wife talking to 
him when she is not around.  He described a lengthy 
postservice life involving family conflict and failed 
marriages.  He indicated that his 4 and a half year marriage 
in 1967 led to a nervous breakdown and blamed the ex-wife for 
stressing him by writing bad checks.  He described having two 
subsequent marriages end in divorce.  He was noted to 
describe a pattern of having more schizophrenia symptoms 
while under stress and the examiner opined that this had been 
the pattern since he was in service.  He again described 
problems with trusting people as causing problems.  He was 
noted to have endorsed beliefs that people could read his 
mind and that thoughts had been inserted into him by outside 
forces.  He also endorsed grandiose religious thoughts.  He 
reported a history of suicidal ideation when he nearly killed 
himself with a gun, but religious thoughts prevented him from 
doing so.  He also expressed that during his military 
service, he greatly feared accidentally triggering a nuclear 
explosion by wiring the bombs incorrectly.  The examiner 
noted that as the interview progressed, the veteran became 
more and more agitated.

On mental status examination, he was cooperate with the 
examination and appeared to understand the purpose for it.  
Again he was noted to have become progressively agitated 
during the interview and finally could not tolerate any more 
of the interview.  However he did manage to cooperate.  He 
did describe evidence of a formal thought disorder, including 
paranoia, thought blocking, delusions of clairvoyance and 
delusions of thought insertion.  These were consistent with 
the diagnosis of paranoid schizophrenia and inappropriate 
behavior during the examination.  He did exhibit some 
psychomotor agitation and also had some staring eye contact 
that appeared to possibly attending to internal stimuli.  
Suicidal thoughts were previously described.  Homicidal 
thoughts included past violence.  He denied current suicidal 
or homicidal intent.  He reported significant memory loss and 
some of this may be consistent with thought blocking and 
derailment.  Obsessive or ritualistic behavior was not 
described.  He was noted to tend to return to the topic of 
the episode in the military where he began to be fearful of 
killing others and appeared to have a religious preoccupation 
regarding this.  Panic attacks were not reported but he did 
report episodes of extremes stress, consistent with psychotic 
exacerbations.  Depression, depressed mood and anxiety were 
described in conjunction with these episodes and it was not 
thought to represent a separate mental disorder.  The Axis I 
diagnosis was paranoid schizophrenia.   

The examiner in July 2005 summarized that the veteran 
appeared to have a good premorbid adjustment prior to his 
time in the service.  During his service, while working on 
nuclear weapons, it appeared that he had a decompensation and 
lapse in judgement which led to him losing his reliability 
profile and being discharged.  The examiner opined that it 
appeared that it was at this time while in the service and 
shortly after leaving, that he experienced his first 
psychotic break, which included psychotic agitation and 
auditory hallucinations.  He also was said to have 
experienced extreme paranoia at that time, which prevented 
him from seeking psychiatric treatment.  This episode began 
his pattern of paranoia, inability to hold steady jobs and 
periods of decompensation to frank psychosis at times of 
increased stress or when not adequately treated with 
medication.  The examiner opined that it did appear that the 
veteran's paranoid schizophrenia did first manifest itself 
during and shortly after his military service.  The examiner 
stated that it was definitely had arisen to a compensable 
degree within the one year period after discharge from active 
duty.  It did not appear to have arisen separately after the 
military.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for schizophrenia.  There is no objective evidence 
of treatment for any psychiatric disorder in service and the 
veteran's November 1958 separation examination revealed 
normal findings.  He did not complain of any psychiatric 
symptoms in the report of medical history that accompanied 
this separation examination.  More over there is no evidence 
aside from the veteran's own contentions, that he developed a 
psychosis within one year of his November 1958 discharge from 
service.  The earliest treatment for a psychotic disorder was 
not until May 1969 which is more than 10 years after service.  
Treatment records after 1969, through 2004 do not give a 
history of any psychiatric treatment prior to 1969; numerous 
records indicate that his treatment for a "nervous 
breakdown" began in 1971.  

Regarding the findings and opinion from the July 2005 VA 
examination, the Board acknowledges that the examiner has 
stated that the veteran's schizophrenia began in service and 
was manifested to a compensable degree within one year of his 
discharge from service.  Although the examiner said that this 
opinion was based on review of the claims file and interview 
with the veteran, the Board finds that this opinion is based 
wholly on history elicited from the veteran either in the 
interview, from other medical records that elicited history 
from the veteran, or from his hearing testimony.  Such 
history is not shown to be corroborated by any objective 
evidence showing any psychiatric problems prior to 1969.  The 
examiner pointed out that the veteran explained that he 
refused treatment shortly after service because he did not 
trust people.  However, this explanation for the lack of 
crucial medical evidence was made well after the veteran's 
claim for benefits was filed and was on appeal and there is 
no corroborating evidence to support this explanation.  Thus, 
the examiner's opinion as to causation and time of incurrence 
of the veteran's schizophrenia appears to based wholly on the 
veteran's own recitation of history and is in conflict with 
the factual evidence showing a psychosis manifested more than 
10 years after service.  

The fact that the report of the July 2005 VA examination 
repeats the veteran's history of in-service injuries does not 
substantiate that the injuries occurred.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1994).  A bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that absent competent medical evidence 
supporting the argued causal nexus between the veteran's 
schizophrenia and active service or, in the alternative, 
medical evidence establishing manifestation of schizophrenia 
within the one-year presumptive period following discharge 
from active duty, the Board is not able to find that the 
veteran's schizophrenia is the result of his active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for schizophrenia as the 
direct result of his active service or as manifested within 
the one-year presumptive period following his discharge from 
active service.  The benefit sought on appeal is accordingly 
denied.



ORDER

Service connection for schizophrenia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


